DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1-4 and 7-16 are pending and being examined on the merit.

Double Patenting rejections maintained
The rejections of claims 1-4,  7-15 and new claim 16 on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-18 of copending Application No. 14/704551 (US20150247150A1, of record) in view of Doudna et al. (US20140068797A1, of record) are maintained.  The instant application and the copending applicant have a common assignee.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is rendered obvious over the claims of the copending application.  The copending claims are directed to a composition comprising a genus eukaryotic cells and guide RNA sequences comprising a tracrRNA sequence that is 50 or more nucleotides in length (instant SEQ ID NO:46 comprises a tracrRNA that is more than 50 nucleotides in length).  
Regarding the instant embodiment of a guide RNA sequence comprising the sequence of SEQ ID NO:46, “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).  Thus, the specification is used as a dictionary to determine the meaning of the term guide RNA sequence.  Figures 10 and 11 of the copending specification disclosed a guide RNA sequence (chiRNA (+85)), which 
The copending application does not teach that the eukaryotic cell is a human stem cell, and providing plurality of guide RNA sequences or providing a donor sequence.  However this deficiency is made up in Doudna et al.
Doudna et al. teaches a method of modifying a eukaryotic embryonic stem cell comprised of providing a Cas9 and a guide RNA sequence (Example 7).  Doudna et al. also teaches modifying the DNA of a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence (paragraphs 0141, 0142, and 0328 in particular).  Doudna et al. teaches a method of altering a cell comprised of inducing cleave of a target DNA comprised of providing Cas9 and a guide RNA sequence, and further providing a donor sequence that is inserted into the cleaved DNA (paragraphs 0024 and 0150).  Doudna et al. further teaches that providing a plurality of guide RNA sequences (paragraph 0271).  Doudna et al. also teaches that the Cas9 can also be a Cas9 nickase (same as D10A) (paragraph 0085; figure 53).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the copending composition comprising a Cas9 and a guide RNA sequence of Zhang et al. by using the composition in a method to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of Cas9 and 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the copending composition comprising a Cas9 and a guide RNA sequence of Zhang et al. by using the composition in a method to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence comprising the chiRNA (+85) in order to more effective modify the DNA of a stem cell, because the copending claims are directed to a composition comprising a Cas9 and a guide RNA sequence, including a chiRNA (+85), and Doudna et al. teaches a method of modifying a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence, and showed that Cas9 and guide RNA sequence effective modify a eukaryotic embryonic stem cell.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejections of claims 1-4,  7-15 and new claim 16 on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 8932814B2 (of record) in view of Doudna et al. (US20140068797A1, of record) are 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent.  The patented claims are directed to a method of modifying a target sequence comprising a Cas9 comprising a mutation in the catalytic domain and a nuclear localization sequence, and a genus of a guide RNA sequence, or a composition comprising said Cas9 and a genus of a guide RNA sequence.  The instant claimed method of altering a stem cell comprising a Cas9, which also includes a Cas9 nickase (instant claim 11) and a nuclear localization sequence (instant claim 10), and a guide RNA sequence comprising SEQ ID NO:46.   
Regarding the instant embodiment of a guide RNA sequence comprising the sequence of SEQ ID NO:46, “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).  Thus, the specification is used as a dictionary to determine the meaning of the term guide RNA sequences.  The specification of the patent disclosed a guide RNA sequence comprising SEQ ID NO:366 (chiRNA(+85), which comprises a scaffold sequence that is the same as instant SEQ ID NO:46, and demonstrated that it is the best guide RNA sequence to guide Cas9-mediated DNA modification (figures 18 and 19).  It would be obvious that the copending claimed method of modifying DNA with Cas9 would include the guide RNA sequence that has been shown to be the best guide RNA sequence that functions with Cas9 to mediate DNA modifications.  Therefore, the patented claims of Zhang et al. encompass a method of modifying a target nucleic acid sequence comprising a guide RNA sequence comprising SEQ ID NO:366.  Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application/patent, the reference application/patent specification defines the application/patent claims as being directed to species of the instant claims (MPEP 804(II)(B)(2)(a), fifth paragraph; and non-precedential BPAI decision 2018-009106).  

The patented claims do not recite that the eukaryotic cell is a human stem cell, and providing plurality of guide RNA sequences or providing a donor sequence.  However this deficiency is made up in Doudna et al.
Doudna et al. teaches a method of modifying a eukaryotic embryonic stem cell comprised of providing a Cas9 and a guide RNA sequence (Example 7).  Doudna et al. also teaches modifying the DNA of a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence (paragraphs 0141, 0142, and 0328 in particular).  Doudna et al. teaches a method of altering a cell comprised of inducing cleave of a target DNA comprised of providing Cas9 and a guide RNA sequence, and further providing a donor sequence that is inserted into the cleaved DNA (paragraphs 0024 and 0150).  Doudna et al. further teaches that providing a plurality of guide RNA sequences (paragraph 0271).  Doudna et al. also teaches that the Cas9 can also be a Cas9 nickase (same as D10A) (paragraph 0085; figure 53).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the copending method comprising a Cas9 and a guide RNA sequence of Zhang et al. to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence comprising the chiRNA (+85) in order to more effective modify the DNA of a stem cell, because the copending claims are directed to a composition comprising a Cas9 and a guide RNA sequence, including a chiRNA (+85), and Doudna et al. teaches a method of modifying a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence, and showed that Cas9 and guide RNA sequence effective modify a eukaryotic embryonic stem cell.  Furthermore, regarding instant claims 7 and 8, the modified method of altering a stem cell can include providing a plurality of guide RNA sequences or a donor sequence, or providing a Cas9 nickase, because Doudna also teaches a method of modifying DNA with Cas9 comprised of providing a plurality of guide RNA sequences or a donor sequence.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  

The rejections of claims 1-4,  7-15 and new claim 16 on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 8871445B2 (of record) in view of Doudna et al. (US20140068797A1, of record) are maintained.  The instant application and the copending applicant have a common assignee.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent.  The patented claims are directed to a method of modifying a target sequence comprising a Cas9 comprising two or more nuclear localization sequences, and a genus of a guide RNA sequence, or a composition comprising said Cas9 and a genus of a guide RNA sequence.  The instant claimed method of altering a stem cell comprising a Cas9, which also includes a Cas9 nickase (instant claim 11) and a nuclear localization sequence (instant claim 10), and a guide RNA sequence comprising SEQ ID NO:46.   
Regarding the instant embodiment of a guide RNA sequence comprising the sequence of SEQ ID NO:46, “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 
Regarding patented claims 18-30, it would be obvious that the patented composition is used in a method for modifying a target nucleic acid as shown by the claimed methods that are recited in patented claims 1-17.  
The patented claims do not recite that the eukaryotic cell is a human stem cell, and providing plurality of guide RNA sequences or providing a donor sequence.  However this deficiency is made up in Doudna et al.
Doudna et al. teaches a method of modifying a eukaryotic embryonic stem cell comprised of providing a Cas9 and a guide RNA sequence (Example 7).  Doudna et al. also teaches modifying the DNA of a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence (paragraphs 0141, 0142, and 0328 in particular).  Doudna et al. teaches a method of altering a cell comprised of inducing cleave of a target DNA comprised of providing Cas9 and a guide RNA sequence, and further providing a donor sequence that is inserted into the cleaved DNA (paragraphs 0024 and 0150).  Doudna et al. further teaches that providing a plurality of guide RNA sequences (paragraph 0271).  Doudna et al. also teaches that the Cas9 can also be a Cas9 nickase (same as D10A) (paragraph 0085; figure 53).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the copending method comprising a Cas9 nickase and a 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the copending method comprising a Cas9 nickase and a guide RNA sequence of Zhang et al. to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of a Cas9 nickase and a guide RNA sequence comprising the chiRNA (+85) in order to more effective modify the DNA of a stem cell, because the copending claims are directed to a composition comprising a Cas9 nickase and a guide RNA sequence, including a chiRNA (+85), and Doudna et al. teaches a method of modifying a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence, and showed that Cas9 and guide RNA sequence effective modify a eukaryotic embryonic stem cell.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  

The rejections of claims 1-4,  7-15 and new claim 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 29 and 30 of U.S. Patent No. 8906616B2 (of record) in view of Doudna et al. (US20140068797A1, of 
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is anticipated by or nearly rendered obvious over the claims of the patent.  The patented claims are directed to a method of modifying a target sequence comprising a Cas9 and a genus of a guide RNA sequence (claims 29 and 30), or a composition comprising a Cas9 and a genus of a guide RNA sequence (claims 1-21).  The instant claimed method of altering a stem cell comprising a Cas9, which also includes a Cas9 nickase (instant claim 11) and a nuclear localization sequence (instant claim 10), and a guide RNA sequence comprising SEQ ID NO:46.   
Regarding the instant embodiment of a guide RNA sequence comprising the sequence of SEQ ID NO:46, “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).  Thus, the specification is used as a dictionary to determine the meaning of the term guide RNA sequence.  The specification of the patent disclosed a guide RNA sequence comprising SEQ ID NO:153 (chiRNA (+85)), which is comprised of 85 nucleotides wild type S. pyogenes Cas9 tracrRNA (figure 10; example 4).  Guide RNA sequence comprising SEQ ID NO:153 has the same scaffold sequence that is the same as instant SEQ ID NO:46.  Furthermore, Zhang et al. demonstrated that it is the best guide RNA sequence to guide Cas9-mediated DNA modification (figures 10 and 11).  Therefore, patented claims 29 and 30 encompasses a method of modifying a target nucleic acid sequence comprising a guide RNA sequence comprising SEQ ID NO:153.  
Regarding patented claims 1-21, it would be obvious that the patented composition is used in a method for modifying a target nucleic acid as shown by the claimed methods that are recited in patented claims 28 and 29.  Patent claim 8, limits the tracr RNA sequence to comprise at least nucleotides 1-85 of the corresponding wild type S. pyogenes Cas9 tracRNA.  The specification is used as a dictionary to determine the meaning of the term “at least nucleotides 1-85 of the corresponding wild type S. pyogenes Cas9 tracRNA”.  The specification of the patent disclosed a guide RNA S. pyogenes Cas9 tracRNA (figure 10; example 4).  Guide RNA sequence comprising SEQ ID NO:153 has the same scaffold sequence that is the same as instant SEQ ID NO:46.  
Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application/patent, the reference application/patent specification defines the application/patent claims as being directed to species of the instant claims (MPEP 804(II)(B)(2)(a), fifth paragraph; and non-precedential BPAI decision 2018-009106).  
The patented claims do not recite that the eukaryotic cell is a human stem cell, and providing plurality of guide RNA sequences or providing a donor sequence.  However this deficiency is made up in Doudna et al.
Doudna et al. teaches a method of modifying a eukaryotic embryonic stem cell comprised of providing a Cas9 and a guide RNA sequence (Example 7).  Doudna et al. also teaches modifying the DNA of a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence (paragraphs 0141, 0142, and 0328 in particular).  Doudna et al. teaches a method of altering a cell comprised of providing Cas9 and a guide RNA sequence to induce a cleaved DNA, and further providing a donor sequence that is inserted into the cleaved DNA (paragraphs 0024 and 0150).  Doudna et al. further teaches that providing a plurality of guide RNA sequences (paragraph 0271).  Doudna et al. also teaches that the Cas9 can also be a Cas9 nickase (same as D10A) (paragraph 0085; figure 53).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the copending method comprising a Cas9 nickase and a guide RNA sequence of Zhang et al. to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of a Cas9 nickase and a guide RNA sequence comprising the chiRNA (+85) in order to more effective modify the DNA of a stem cell, because the copending claims are directed to a composition comprising a Cas9 nickase and a guide RNA sequence, including a chiRNA (+85), and Doudna et al. teaches a method of modifying a human stem cell or pluripotent stem cell comprised of 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for modifying the copending method comprising a Cas9 nickase and a guide RNA sequence of Zhang et al. to alter the DNA of a human embryonic stem cell or a pluripotent stem cell of Doudna to form a method of modifying a human embryonic stem cell or pluripotent stem cell comprised of a Cas9 nickase and a guide RNA sequence comprising the chiRNA (+85) in order to more effective modify the DNA of a stem cell, because the copending claims are directed to a composition comprising a Cas9 nickase and a guide RNA sequence, including a chiRNA (+85), and Doudna et al. teaches a method of modifying a human stem cell or pluripotent stem cell comprised of Cas9 and a guide RNA sequence, and showed that Cas9 and guide RNA sequence effectively modify a eukaryotic embryonic stem cell.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent unexpected results.  


Applicant argues that the pending species guide RNA claims are patentably
distinct from the genus guide RNA claims of Zhang. Applicant argues that the term "guide RNA" is readily understandable as a genus without requiring a specific sequence Applicant argues that while the specification can be used as a dictionary to learn the meaning of a genus term in a claim, and accordingly, whether species fall within the meaning of the genus term, the Examiner is not entitled to use the Zhang specification as prior art to render the genus obvious.
	In response, as discussed previously, the specification can be used as a dictionary to determine the meaning of the term guide RNA sequence.  Figure 10 of the 

	In addition, Applicant argues that the Board and the Federal Circuit have already decided with respect to Doudna's May 25, 2012 priority application that "a person of ordinary skill in the art would not have had a reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell. Regents of Univ. of California v. Broad Inst., Inc., 903 F.3d 1286, 1291-92 (Fed. Cir. 2018). Applicant argues that the Examiner's allegation of reasonable expectation of success fails because Doudna's Example 7 of actual reduction to practice is not prior art to applicants' December 17, 2012 priority application and the Federal Circuit has already determined no reasonable expectation of success for Doudna' s provisional applications. Applicant argues that Doudna Example 7 was not disclosed until Doudna priority application filed March 15, 2013, which is after applicants' priority date of December 17, 2012. 
	Applicant’s arguments have been considered but are not persuasive. It is noted that the Board found that there was insufficient evidence of a reasonable expectation  The Court stated that given the mixture of evidence in the record, we hold that substantial evidence supports the Board’s finding that there was not a reasonable expectation of success (page 7, 2nd paragraph). The Court stated that “It is not our role to ask whether substantial evidence supports fact-findings not made by the Board, but instead whether such evidence supports the findings that were in fact made." (page 12, 1st paragraph). Thus, the Court in did not specifically hold that there was no reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell in Doudna' s provisional application. The issue as to whether a person of ordinary skill in the art would have had a reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell is back at the Board to address that issue.  It is noted that an actual reduction to practice is not required to have support under 35 USC §112.

	

Summary
Claims 1-4 and 7-16 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642